MEMORANDUM **
Marco Pinto-Lorenzo appeals the sentence imposed following his guilty plea to being an illegal alien found in the United States after deportation, in violation of 8 U.S.C. § 1826(a). He contends that the district court plainly erred by adding a criminal history point under U.S.S.G. § 4A1.1(e) on the ground that he committed the instant offense after his release from jail on a prior conviction, even though in fact he committed the offense before his release from custody. This argument was not presented to the district court. We vacate the sentence and remand for the district court to consider Pinto-Lorenzo’s argument regarding § 4A 1.1(e).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.